Opinion by
Mr. Justice Green,
After a most attentive study of the very able argument of the learned counsel, for the appellant, we feel obliged to say that we regard both the questions discussed on this appeal as settled and controlled by our previous decisions. Marsteller v. Marsteller, 93 Pa. 350, decided that if no cause of action accrued prior to the death of the party entitled, the statute of limitations did not commence to run until administration was granted. In the opinion Mr. Justice Trunkey said, “A cause of action does not exist, unless there be a person in existence capable of suing, or of being sued. When one receives money belonging to the estate of an intestate, after his death, and before administration granted, the statute runs not from the date of the receipt, but from the grant of administration.” The decision was put upon this broad ground and not upon the special facts of that case. In Amole’s Administrator’s Appeal, 115 Pa. 356, we again affirmed this doctrine and in other cases before and since, and the same rule is held by the English courts: Murray v. East India Company, 5 B. & A. 204. In this case it was not possible that any right of action could have accrued during the life of Rebecca Riner, nor indeed until after the money was received by George Riner. Hence when the cause of action did accrue it could only be to her administrator.
It must be conceded that there was gross laches in taking out administration, but that circumstance does not seem sufficient, under the authorities, to defeat the right of action.
We make this decision with the greatest reluctance and only by the sheer force of our prior rulings. But it is intolerable that there shall be a right of action continuing for an indefinite time simply because those who are entitled to take out administration neglect or refuse to do so, and it is to be hoped that the legislature will grant relief by extending the statute of limitations to such cases and providing that it shall commence to run from the death of the decedent. This will give six years in which to take out letters before the claim will be barred and that length of time is surely enough.
On the subject of the illegality of the contract our decisions in numerous cases, beginning with Gilbert v. Moose, 104 Pa. 74, and followed by Downey v. Hoffer, 110 Pa. 109; Ruth v. *622Katterman, 112 Pa. 251, and many other cases, leave us no alternative but the affirmation of the judgment of the court below, except the reversal of all of them. This we are unwilling to do.
Judgment affirmed.